Case 1:14-cv-00031-WES-LDA Document 174 Filed 01/30/19 Page 1 of 2 PageID #: 3273



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND
  _____________________________________
  UNITED STATES OF AMERICA et al.        )
  ex rel. JOHN R. BORZILLERI, M.D.,      )
                                         )   Civil Action No.
                     Plaintiffs,         )   14-CV-031-WES-LDA
           -v.-                          )
                                         )
  BAYER HEALTHCARE                       )
  PHARMACEUTICALS, INC., et al.,         )
                                         )
                     Defendants.         )
  _____________________________________)

      ASSENTED-TO MOTION FOR EXTENSION OF TIME TO FEBRUARY 6, 2019
             TO FILE REPLY ON BEHALF OF THE UNITED STATES

         The United States, through its undersigned counsel, respectfully moves this Court for a

  second brief extension of time to and including Wednesday, February 6, 2019, in which to

  submit reply papers in further support of its pending motion to dismiss this action pursuant to 31

  U.S.C. § 3730(c)(2)(A). The Court previously granted one extension of this deadline owing to

  the lapse in appropriations that began on December 22, 2018, and continued until late in the

  evening of January 25, 2019. That extension provided that the United States reply would be due

  five business days following the restoration of funding to the Department of Justice.          As

  previously, the Government is seeking an identical extension of time to reply in connection with

  its motion to dismiss in the companion case filed by Relator in the Southern District of New

  York: United States ex rel Borzilleri v. Abbvie et al, No. 15 Civ. 7881 (JMF) (S.D.N.Y.). The

  Government has conferred with counsel for Relator, who indicates that he consents to the

  requested extension.

         The requested extension is necessary to complete review and conferral among both

  Districts and the Civil Division of the Department of Justice in Washington in order to co-



                                                  1	
  	
Case 1:14-cv-00031-WES-LDA Document 174 Filed 01/30/19 Page 2 of 2 PageID #: 3274



  ordinate the Government’s reply in both cases. We accordingly respectfully request that the

  Government’s time to reply be extended to and including February 6, 2019.

  Dated: Providence, Rhode Island
         January 30, 2019
                                                      Respectfully submitted,

                                                      AARON L. WEISMAN
                                                      United States Attorney


                                              By:     _/s/ Zachary A. Cunha______
                                                      Assistant United States Attorney
                                                      50 Kennedy Plaza, 8th Floor
                                                      Providence, RI 02906
                                                      (401) 709-5000
                                                      Zachary.Cunha@usdoj.gov

                                   CERTFICATE OF SERVICE

         I hereby certify that, on January 30, 2019, I caused the foregoing document to be filed by
  means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
  users in accordance with Federal Rules of Civil Procedure 5(b)(2)(E) and 5(b)(3) and Local
  Rules Gen 304 and 305


         Dated: January 30, 2019                      By:    _/s/ Zachary A. Cunha______
                                                             Assistant United States Attorney
  	




                                                 2	
  	
